DETAILED ACTION
Amended claims filed 25 January 2021 have been entered. Claims 1-2, 8, 10-11, 17 and 19-20 are pending.
Specification
The amendment filed 25 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the torque average being determined by an average from a toque value of the cooling water pump based on a time average value.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 8, 10-11, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 1 and 10 include the limitation “the torque average being determined by an average from a toque value of the cooling water pump based on a time average value.” Said limitation constitutes new matter as it was not in the originally filed disclosure. The originally filed disclosure only makes reference to time-average value in relation to the average power value, and not to a torque average. Since the amended material was not included in the originally filed specification, applicant did not have possession of the claimed limitation at the time filing. Therefore claims 1 and 12 are rejected for lack of written description. Dependent claims 2, 8, 11, 17, and 19-20 are accordingly also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2002-184435) in view of Tanaka et al. (US 20070224471) in view of Kirklin et al. (US 20090181267).
Regarding claim 1, Kubo discloses a method for a cooling water (refrigerant pump, para 0014, water is refrigerant, para 0004) control of a vehicle (fuel cells used for automobile, para 0002), comprising: detecting, by a controller (control device 400, para 0057), a flow rate (refrigerant flow rate, para 0014) of cooling water and comparing the detected flow rate with a preset normal flow rate (abnormal or normal flow rate determination means, para 0014, 0034); calculating, by the controller, a torque average of a cooling water pump (driving torque of refrigerant pump, para 0017, 0052, 0108) 
Despite Kubo not literally disclosing wherein the limiting of the output power of the fuel cell stack includes: calculating by the controller, a power deviation of the cooling water pump over a particular period of time, increasing, by the controller, a power limitation amount of the fuel cell stack as the calculated power deviation is increased; and additionally increasing the cooling water pump speed command based on the calculated power deviation to be increased linearly; Kubo renders the limitation obvious as a simple substitution of power for a comparison of torque and speed to determine load described in Kubo (par 0018-0019, 0054). Kubo is capable of calculating power deviation because it measures pump torque and speed to make the determination of pump operation (par 0019); and power is by definition a function of torque and speed of rotation. Therefore, it would have been obvious simple substitution to measure either in terms of torque and rotor speed, or in terms of power, to achieve the expected measurement of pump load to determine whether it is within the normal range (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). As a result, Kubo renders obvious wherein the limiting of the output power of the fuel cell stack includes: calculating, by the controller, a power deviation (torque deviation detected, para 0017, torque and speed comparison is a substitution for power, par 0019) of the cooling water pump over a particular period of time (inherently a measurement and comparison occurs over a period of time, control device 400 has time cycles, potentially 0.05 sec, para 0060); and increasing, by the controller, a power limitation amount of the fuel cell stack as the calculated power deviation is increased (power deviation is a simple substitution of torque and speed calculations, as above; while rotation speed changes, the expected driving torque also changes, para 0068), and additionally increasing the cooling water pump speed command based on the calculated power deviation (power deviation is a simple substitution of torque and speed calculations, as above; speed and torque are used to calculate pressure and flow based on characteristic data, para 0057) to be increased linearly (increasing linearly is functional language expressing an intended result; the intended 
Kubo also does not disclose the current controller configured to pulse width modulation (PWM) operate an inverter connected to the cooling water pump … when the cooling water pump speed command exceeds a maximum RPM of the cooling water pump, calculating, by the controller, a cooling capacity calculated based on the flow rate of cooling water of the cooling water pump rotating at the maximum RPM; … wherein the maximum RPM is a maximum rotatable speed of the cooling water pump … an output power of a fuel cell stack is adjusted to a minimum output power operated when the cooling water is not circulated. .
Tanaka teaches an analogous fuel cell cooling protection system, when the cooling water pump speed command exceeds a maximum RPM (output command exceeds an upper limit of flow rate of water supply device 14, para 0084; fluid supply device is a pump, para 0180; similar operation performed for cooling water supply device 17, para 0089) of the cooling water pump, calculating, by the controller, a cooling capacity calculated based on the flow rate of cooling water of the cooling water pump rotating at the maximum RPM (pump flow rate is changed to maximum required reforming water flow rate V’max of normal operation, para 0084; thereby operating at the maximum cooling flow of normal operation; similar operation performed for cooling water supply device 17, para 0089); … Wherein the maximum RPM is a maximum rotatable speed of the cooling water pump (exceeding the upper limit of the reforming water supply device 14, para 0084; similar operation performed for cooling water supply device 17, para 0089). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add the speed limit when the command speed exceeds a maximum RPM of Tanaka into the cooling system of Kubo in order to prevent breakdown of the cooling pump due to excessive load (Tanaka, para 0084, 0089).
Kirklin teaches an analogous fuel cell cooling system, wherein an output power of a fuel cell stack is adjusted to a minimum output power operated when the cooling water is not circulated (minimum output power is maintained, in the event of no cooling flow, para 0023). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reduced operation during leaking operation of Kirklin (para 0023) into the leak detection system of Kubo (Kubo, leakage determination, para 0045-0049) in order to maintain operation of a critical fuel cell system until a leak is repaired (Kirklin, para 0023).
Kirklin further teaches the current controller configured to pulse width modulation (PWM) operate an inverter connected to the cooling water pump (compressor motor power inverter, para 0005; inverters inherently drive motors with PWM). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of a pump motor and motor power inverter of Kirklin into the generic pump motor of Kubo for the expected result of providing an electric motor and a drive power source to a cooling system. Furthermore, as a result of incorporating a motor powered by an inverter, the controller of Kubo would be configured to control the inverter, thereby controlling the inverter’s PWM drive signal.
Regarding claim 2, dependent on 1, Kubo discloses wherein in the increasing of the cooling water pump speed command, when the cooling water pump is in an operation condition (speed change, para 0068) in which efficiency of the cooling water pump is changed based on the RPM of the cooling water pump (RPM is changed resulting in an efficiency change based on pump characteristic data, para 0062, 0068), the cooling water pump speed command is adjusted using an efficiency map (pump characteristic data, para 0062) of the cooling water pump that corresponds to the RPM of the cooling water pump (id.).
Regarding claim 8, dependent on 1, Kubo discloses wherein the output power limitation amount of the fuel cell stack increased based on the calculated torque deviation is linearly increased or 
Regarding claim 10, Kubo discloses a system for a cooling water control (refrigerant pump, para 0014, water is refrigerant, para 0004) of a vehicle (fuel cells used for automobile, para 0002), comprising: a memory (non-volatile memory, para 0097) configured to store program instructions (subroutine called periodically, para 0041, implicitly non-volatile memory is used to store the subroutine, in order to permanently store the program); and a processor (processor implicit in control device 400, para 0057) configured to execute the program instructions, the program instructions when executed configured to: detect a flow rate (refrigerant flow rate, para 0014) of cooling water and comparing the detected flow rate with a preset normal flow rate (abnormal or normal flow rate determination means, para 0014, 0034); calculating a torque average of a cooling water pump (driving torque of refrigerant pump, para 0017, 0052, 0108) using an electrical current command (load of driving current value used to determine torque, para 0054) that is input to a current controller (control device 400 receives torque measurement, para 0056) … the torque average being determined by an average for a torque value of the cooling water pump based on a time average value (torque is measured based on drive current, par 0054, 0110; by definition, electrical current is a measure of change of charge over a period of time, and inherently any measurement of current must account for a difference in change in two distinct time periods, no matter how infinitesimal the time difference; therefore any measurement of torque based on that time difference would also inherently be based over that same period of time; examiner also notes that the claimed time average value is for the purpose of reducing noise, which is a well know motivation for taking time-average measurements), when the detected flow rate of cooling water is less than the preset normal flow rate, increasing a cooling water pump speed command (change speed command of refrigerant pump, para 0068, 0071, 0112) until the torque average of the cooling water pump reaches a reference torque to increase revolutions per minute (RPM) of the cooling 
Despite Kubo not literally disclosing wherein the limiting of the output power of the fuel cell stack includes: calculating by the controller, a power deviation of the cooling water pump over a particular period of time, increasing, by the controller, a power limitation amount of the fuel cell stack as the calculated power deviation is increased; and additionally increasing the cooling water pump speed command based on the calculated power deviation to be increased linearly; Kubo renders the limitation obvious as a simple substitution of power for a comparison of torque and speed to determine load described in Kubo (par 0018-0019, 0054). Kubo is capable of calculating power deviation because it measures pump torque and speed to make the determination of pump operation (par 0019); and power is by definition a function of torque and speed of rotation. Therefore, it would have been obvious simple substitution to measure either in terms of torque and rotor speed, or in terms of power, to achieve the expected measurement of pump load to determine whether it is within the normal range (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). As a result, Kubo renders obvious wherein the limiting of the output power of the fuel cell stack includes: calculating, by the controller, a power deviation (torque deviation detected, para 0017, torque and speed comparison is a substitution for power, par 
Kubo also does not disclose the current controller configured to pulse width modulation (PWM) operate an inverter connected to the cooling water pump … when the cooling water pump speed command exceeds a maximum RPM of the cooling water pump, calculating, by the controller, a cooling capacity calculated based on the flow rate of cooling water of the cooling water pump rotating at the maximum RPM; … wherein the maximum RPM is a maximum rotatable speed of the cooling water pump … an output power of a fuel cell stack is adjusted to a minimum output power operated when the cooling water is not circulated.
Tanaka teaches an analogous fuel cell cooling protection system, when the cooling water pump speed command exceeds a maximum RPM (output command exceeds an upper limit of flow rate of water supply device 14, para 0084; fluid supply device is a pump, para 0180; similar operation performed for cooling water supply device 17, para 0089) of the cooling water pump, calculating, by the controller, a cooling capacity calculated based on the flow rate of cooling water of the cooling water pump rotating at the maximum RPM (pump flow rate is changed to maximum required reforming water It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add the speed limit when the command speed exceeds a maximum RPM of Tanaka into the cooling system of Kubo in order to prevent breakdown of the cooling pump due to excessive load (Tanaka, para 0084, 0089).
Kirklin teaches an analogous fuel cell cooling system, wherein an output power of a fuel cell stack is adjusted to a minimum output power operated when the cooling water is not circulated (minimum output power is maintained, in the event of no cooling flow, para 0023). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the reduced operation during leaking operation of Kirklin (para 0023) into the leak detection system of Kubo (Kubo, leakage determination, para 0045-0049) in order to maintain operation of a critical fuel cell system until a leak is repaired (Kirklin, para 0023).
Kirklin further teaches the current controller configured to pulse width modulation (PWM) operate an inverter connected to the cooling water pump (compressor motor power inverter, para 0005; inverters inherently drive motors with PWM). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of a pump motor and motor power inverter of Kirklin into the generic pump motor of Kubo for the expected result of providing an electric motor and a drive power source to a cooling system. Furthermore, as a result of incorporating a motor powered by an inverter, the controller of Kubo would be configured to control the inverter, thereby controlling the inverter’s PWM drive signal.
Regarding claim 11, dependent on 10, Kubo discloses wherein in the increasing of the cooling water pump speed command, when the cooling water pump is in an operation condition (speed change, para 0068) in which efficiency of the cooling water pump is changed based on the RPM of the cooling water pump (RPM is changed resulting in an efficiency change based on pump characteristic data, para 0062, 0068), the cooling water pump speed command is adjusted using an efficiency map (pump characteristic data, para 0062) of the cooling water pump that corresponds to the RPM of the cooling water pump (id.).
Regarding claim 17, dependent on 10, Kubo discloses wherein the output power limitation amount of the fuel cell stack increased based on the calculated torque deviation is linearly increased or has a previously mapped relationship (while rotation speed changes, the expected driving torque also changes, para 0068 according to previously mapped characteristic data, para 0057).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo in view of Tanaka in view of Kirklin in view of Maekawa et al. (US 6,398,506).
Regarding claim 19, dependent on 1, Kubo discloses wherein the increasing of the cooling water pump speed command of the cooling water pump over a particular period of time (inherently a measurement and comparison occurs over a period of time, control device 400 has time cycles, potentially 0.05 sec, para 0060)…, and additionally increasing, by the controller, the cooling water pump speed command as the calculated torque deviation is increased (while rotation speed changes, the expected driving torque also changes, para 0068). Kubo does not explicitly disclose wherein the torque deviation is a difference between a measured torque and the torque average. 
Maekawa teaches a pump torque control wherein the torque deviation is a difference between a measured torque and the torque average (current measured values are compared to earlier average measured values to determine torque deviations, c 4 l 14,20-21, 23-25). It would have been obvious to 
Regarding claim 20, dependent on 10, Kubo discloses wherein the program instructions when executed to increase the cooling water pump speed commands are further configured to: calculate a torque deviation (torque deviation detected, para 0017) of the cooling water pump over a particular period of time (inherently a measurement and comparison occurs over a period of time, control device 400 has time cycles, potentially 0.05 sec, para 0060)…, and additionally increase the cooling water pump speed command as the calculated power torque is increased (while rotation speed changes, the expected driving torque also changes, para 0068). Kubo does not explicitly disclose wherein the torque deviation is a difference between a measured torque and the torque average. 
Maekawa teaches a pump torque control wherein the torque deviation is a difference between a measured torque and the torque average (current measured values are compared to earlier average measured values to determine torque deviations, c 4 l 14,20-21, 23-25). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the specific method of detecting torque deviation through measurement of current of Maekawa into the unspecified torque deviation detection method of Kubo (torque can be determined from drive current, para 0110) in order to provide a method of calculating deviation.

Response to Arguments
Applicant’s arguments with respect to the amendments to claims 1 and 10 have been considered but is not persuasive. .In the main body above, the references to Kubo have been amended to address the new limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746